SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH March, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. Publicly-Held Company  CVM nº 016390 Corporate TaxpayersRegistry (CNPJ/MF) No 01.832.635/0001-18 Board of Trade (NIRE) 35.300.150.007 Av. Jurandir, 856, Lote 4, 1º andar CEP 04072-000, São Paulo/SP MATERIAL FACT TAM S.A. (BM&FBovespa: TAMM4 and NYSE: TAM) (TAM), pursuant to Law No. 6.404/76 and CVM Instruction No. 358/02, as amended, hereby informs its shareholders and the financial market, in continuation to the Communication to the Market published on March 14, 2011, regarding transactions between TAM and TRIP  Linhas Aéreas S.A. (TRIP), the following: 1. TAM and TRIP  Linhas Aéreas S/A are maintaining negotiations, and signed on March 29, 2011 a Term Sheet, with no binding effect, in order to identify possible opportunities for strengthening and expanding their business through the development of a strategic alliance complementary to the existing Codeshare Agreement. Pursuant to the Term Sheet signed, once executed the binding documents and verified the precedent conditions to be mutually agreed (including the approval by the applicable authorities), TAM will acquire at the end a minority stake in TRIP representative of 31% of its total capital stock and 25% of its voting capital stock and the remaining in preferred shares. 2. TAM seeks to capture market growth and have a more significant exposure in the medium density routes market. TAM's current routes and TRIPs are mostly complementary. The improvement in the connectivity could lead to an even greater flow of passengers for both companies. 3. It is not possible, at this moment, to provide any forecast about the outcome of the mentioned negotiations, since they are still preliminary and do not bind or oblige the parties, which may withdraw from negotiations at any time without being able to be claimed, by any of the parties, right of indemnity for any reason. 4. TAM will keep its shareholders and the financial market informed with respect to the eventual conclusion of those negotiations and will comment again about this subject if materialized any fact that should be disclosed, as required by law and regulations of CVM. São Paulo, March 30, 2011. Líbano Miranda Barros Investors Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 30, 2011 TAM S.A. By: /
